Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 1 of 18 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 STEPHEN BUSHANSKY,                                 )   Case No.
                                                    )
                       Plaintiff,                   )
                                                    )
                                                    )   COMPLAINT FOR VIOLATIONS OF
                vs.                                 )   THE FEDERAL SECURITIES LAWS
                                                    )
 THIRD POINT REINSURANCE LTD.,                      )   JURY TRIAL DEMANDED
 SIDDHARTHA SANKARAN, JOSEPH L.                     )
 DOWLING III, RAFE DE LA                            )
 GUERONNIERE, GRETCHEN A. HAYES,                    )
 MEHDI A. MAHMUD, JOSHUA L.                         )
 TARGOFF, DANIEL V. MALLOY, and MARK                )
 PARKIN,                                            )
                                                    )
                      Defendants.                   )
                                                    )


       Plaintiff Stephen Bushansky (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for his

Complaint:

                         NATURE AND SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Third Point Reinsurance Ltd. (“Third

Point” or the “Company”) and the members of Third Point’s Board of Directors (the “Board” or

the “Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a

proposed transaction, pursuant to which Third Point will merge with Sirius International Insurance

Group, Ltd. (“Sirius Group”) through Third Point’s wholly owned subsidiary, Yoga Merger Sub

Limited (“Merger Sub”) (the “Proposed Transaction”).
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 2 of 18 PageID: 2




       2.       On August 6, 2020, Third Point and Sirius Group issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated August 6, 2020

(the “Merger Agreement”) to merge Third Point with Sirius Group. Under the terms of the Merger

Agreement, each Sirius Group stockholder will have the right to elect to receive one of the

following options, for each share of Sirius Group common stock they own: (1) $9.50 in cash (a

“cash election”); (2) 0.743 of a Third Point share and a two-year contingent value right (“CVR”)

which, taken together, guarantee that on the second anniversary of the closing date, the electing

shareholders will have received equity and cash of at least $13.73 per share (a “share and CVR

election”); or (3) $0.905 in cash, a fraction of a Third Point common share, a fraction of a Series

A preference share of Third Point, 0.190 of a 5-year warrant issued by Third Point, and $0.905

aggregate principal amount of an upside share instrument issued by Third Point (a “mixed

election”) (the “Merger Consideration”). The Proposed Transaction is valued at approximately

$788 million.

       3.       On October 23, 2020, Third Point filed a Form 424B3 Prospectus (the

“Prospectus”) with the SEC. The Prospectus, which recommends that Third Point stockholders

vote in favor of, among other things, the issuance of Third Point common stock to Sirius Group

stockholders in connection with the Proposed Transaction (the “Share Issuance”), omits or

misrepresents material information concerning, among other things: (i) Third Point’s, Sirius

Group’s and the combined company’s financial projections; (ii) the data and inputs underlying the

financial valuation analyses that support the fairness opinion provided by the Company’s financial

advisor, J.P. Morgan Securities LLC (“JP Morgan”); and (iii) J.P. Morgan’s potential conflicts of

interest. Defendants authorized the issuance of the false and misleading Prospectus in violation of

Sections 14(a) and 20(a) of the Exchange Act.




                                                -2-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 3 of 18 PageID: 3




        4.       In short, unless remedied, Third Point’s public stockholders will be irreparably

harmed because the Prospectus’ material misrepresentations and omissions prevent them from

making a sufficiently informed voting decision on the Share Issuance. Plaintiff seeks to enjoin the

stockholder vote on the Share Issuance unless and until such Exchange Act violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains its U.S. operations

office in this District; (ii) one or more of the defendants either resides in or maintains executive

offices in this District; and (iii) defendants have received substantial compensation in this District

by doing business here and engaging in numerous activities that had an effect in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Third Point.

        9.       Defendant Third Point is a Bermuda corporation, with its principal executive

offices located at 3 Waterloo Lane, Pembroke, Bermuda, HM 08 and its U.S. operations office

located at 101 Hudson Street, 37th Floor, Jersey City, NJ 07302. The Company writes property



                                                  -3-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 4 of 18 PageID: 4




and casualty reinsurance business. Third Point’s common stock trades on the New York Stock

Exchange under the ticker symbol “TPRE.”

       10.     Defendant Siddhartha Sankaran (“Sankaran”) serves as Chairman of the Board and

has been a director of the Company since August 2019.

       11.     Defendant Joseph L. Dowling, III (“Dowling”) has been a director of the Company

since November 2019.

       12.     Defendant Rafe de la Gueronniere (“de la Gueronniere”) has been a director of the

Company since November 2013.

       13.     Defendant Gretchen A. Hayes (“Hayes”) has been a director of the Company since

May 2018.

       14.     Defendant Mehdi A. Mahmud (“Mahmud”) has been a director of the Company

since August 6, 2020.

       15.     Defendant Joshua L. Targoff (“Targoff”) has been a director of the Company since

December 2011.

       16.     Defendant Daniel V. Malloy (“Malloy”) has served as Third Point’s Chief

Executive Officer (“CEO”) since May 2019 and as a director of the Company since August 2019.

       17.     Defendant Mark Parkin (“Parkin”) has been a director of the Company since

November 2013.

       18.     Defendants identified in paragraphs 10-17 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       19.     Sirius Group is a Bermuda exempted holding company with offices in Stockholm,

New York and London. Sirius Group, with $2.4 billion of total capital and roots dating back to

1945, is a global multi-line (re)insurer. Sirius Group provides a fully diversified set of tailored



                                               -4-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 5 of 18 PageID: 5




risk products to clients in approximately 150 countries, including health and travel products to

consumers through its two managing general underwriters, ArmadaCare and International Medical

Group. Sirius Group’s common stock trades on the Nasdaq Global Select Market under the ticker

symbol “SG.”

        20.     Merger Sub is a Bermuda exempted company limited by shares and a wholly owned

subsidiary of Third Point.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company

        21.     Third Point is a holding company domiciled in Bermuda. Through its reinsurance

subsidiaries, the Company provides property and casualty reinsurance products to insurance and

reinsurance companies worldwide. The Company offers a broad range of reinsurance products

while maintaining a disciplined underwriting approach. During periods of extremely competitive

or soft reinsurance market conditions, Third Point’s strategy is to be selective with regard to the

amount and type of reinsurance it writes and conserves its risk-taking capital for periods when

market conditions are more favorable from a pricing and terms and conditions perspective. The

Company’s sole operating segment is Property and Casualty Reinsurance. As of December 31,

2019, Third Point had common shareholders’ equity of $1.4 billion, total capital of $1.5 billion

and total assets of $3.4 billion.

        22.     On August 6, 2020, Third Point announced its second quarter 2020 financial results,

including net income for the quarter of $124 million, or $1.33 per diluted common share, compared

to net income of $53.1 million, or $0.57 per diluted common share, in the second quarter of 2019.

Additionally, during the quarter the Company achieved net underwriting income of $2.4 million,

as compared with net underwriting loss of $1.7 million in the same period of 2019, and net




                                               -5-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 6 of 18 PageID: 6




investment income of $137.2 million, as compared with $69.1 million in the same period of 2019.

Defendant Malloy commented on the second quarter results, stating:

       We were very pleased with our second quarter results with a return on equity for
       the quarter of 10.1%. Our combined ratio for the second quarter was 98.3%, of
       which 7.0 percentage points, or $9.9 million, was attributable to the ongoing
       impacts of COVID-19. Our diluted book value per share at the end of the quarter
       was $14.37. Our investment portfolio had a significant bounce back in the second
       quarter with a 5.8% return on the consolidated investment portfolio with significant
       contributions from our investment in the Third Point Enhanced Fund as well as
       from our opportunistic credit investments that we made at the end of the first
       quarter. Our shift in business mix into higher margin property and specialty lines
       is benefiting from improving market conditions and with historically low interest
       rates, we expect to benefit from our differentiated investment strategy. Our capital
       position remains strong and we are well positioned to continue to deliver increasing
       shareholder value from both underwriting and investments.

The Proposed Transaction

       23.    On August 6, 2020, Third Point and Sirius Group issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

       HAMILTON, Bermuda, Aug. 6, 2020 -- Third Point Reinsurance Ltd. (NYSE:
       TPRE) (“Third Point Re”), a specialty reinsurer, and Sirius International Insurance
       Group, Ltd. (Nasdaq: SG) (“Sirius Group”), a global multi-line insurer and
       reinsurer, today announced they have entered into a definitive agreement for Third
       Point Re and Sirius Group to combine in a cash and stock transaction.

       The transformational transaction will create a global company with approximately
       $3.3 billion of tangible capital, to be renamed SiriusPoint Ltd. (“SiriusPoint”), that
       will be ideally positioned to pursue a range of significant expansion opportunities
       in the insurance and reinsurance market.

       This combination joins two highly complementary businesses with a shared
       strategic vision to create a leading global company providing insurance and
       reinsurance solutions to clients and brokers located in almost 150 countries.
       SiriusPoint will be a diversified company with an attractive business profile and a
       strong balance sheet.

       Third Point Re will finance the transaction through a combination of cash-on-hand;
       Third Point Re equity issued to Sirius Group shareholders; Third Point Re equity
       issued to Daniel S. Loeb, CEO and Chief Investment Officer of Third Point LLC,
       and currently Third Point Re's largest individual shareholder, pursuant to an
       agreement to purchase approximately $50 million worth of SiriusPoint shares at
       closing; and if necessary, other debt or equity financing. The transaction is



                                               -6-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 7 of 18 PageID: 7




     expected to be accretive to earnings per share and return on equity in year one
     following the close.

     Third Point Re’s newly named non-executive Chairman of the Board, Siddhartha
     (Sid) Sankaran, a highly experienced insurance industry executive, will lead
     SiriusPoint as Chairman and Chief Executive Officer post-closing. He has been a
     member of Third Point Re's Board since August 2019, is currently the Chief
     Financial Officer of Oscar Health, and previously served as Chief Financial Officer
     and Chief Risk Officer of American International Group, Inc. Third Point Re’s
     current CEO, Dan Malloy, will remain a senior underwriting executive of
     SiriusPoint following the closing.

     Mr. Sankaran said: “We are excited to create a powerful new entity that focuses on
     underwriting first but strives for excellence in its investment results. This
     transaction further strengthens our reinsurance operations and positions us to enter
     lines of business with higher risk-adjusted returns to achieve underwriting
     profitability. Combining with Sirius Group accelerates our continuing objective to
     deliver consistently strong book value per share growth over the long-term. Our
     new scale and global platform, diverse franchise, and enhanced financial profile
     will enable us to provide tremendous value to clients, brokers, and shareholders. I
     look forward to working with Sirius Group's terrific and dedicated team.”

     New Strategic Investment Portfolio Partnership with Third Point LLC

     SiriusPoint will also have a reconstituted strategic partnership with Third Point
     LLC, under which SiriusPoint will access a range of products managed by Third
     Point LLC, including its flagship fund strategy, as well as new and existing fixed-
     income products. Third Point LLC will also help oversee SiriusPoint’s investment
     portfolio allocation and a diversified range of third-party traditional asset managers
     to drive enhanced investment returns, while remaining within traditional
     property/casualty reinsurance investment risk parameters.

     Key Transaction Benefits

     Anticipated Strategic Benefits

        •   Strong global presence and longstanding relationships with clients and
            brokers, with expanded distribution through Lloyd’s, Bermuda, and the
            United States
        •   Refocused underwriting strategies in key U.S. and European (re)insurance
            markets
        •   Superior product capabilities and relationships in Accident and Health
            (A&H), property, liability, and specialty lines
        •   Key partnerships with managing general underwriters (MGUs) for health
            and travel




                                             -7-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 8 of 18 PageID: 8




        •   Experienced management team and a company with a long history and deep
            roots, focused on shared entrepreneurial culture

     Anticipated Financial Benefits

        •   Financially attractive transaction for shareholders, with accretion to EPS
            and return on equity expected in year one following the transaction close
        •   Strong capitalization and financial flexibility, with strong regulatory and
            rating agency capital ratios at close which are expected to grow over time
        •   Pro forma tangible capital of approximately $3.3 billion and pro forma LTM
            gross written premiums of $2.5 billion as of June 30, 2020
        •   Reduced investment volatility and greater diversification, with investment
            portfolio composition similar to peer reinsurers at close
        •   Greater critical mass and improved access to capital markets to support
            growth, with diversified investor base

     Leadership and Governance

     Mr. Sankaran will lead the combined company as Chairman and CEO. Kip
     Oberting, Sirius Group's President and CEO, will be stepping down from his role
     at the transaction close.

     The SiriusPoint Board of Directors will comprise the current Third Point Re Board
     at the time of closing, with the addition of two new Board members: Rachelle Keller
     from Sirius Group and Peter W. H. Tan from CM Bermuda Limited, Sirius Group's
     current majority shareholder, and an affiliate of CMIG International Holding Pte.
     Ltd. (together with CM Bermuda Limited, “China Minsheng Investment Group”).

     In addition, Third Point Re's former Lead Independent Director, Steven Fass, will
     join the company as Vice Chairman. Mr. Fass is also a former Chief Executive
     Officer of Sirius Group. He will work closely with Mr. Sankaran and senior
     members of the Sirius Group team in the integration of the businesses.

     Third Point LLC’s founder Daniel S. Loeb said, “This transaction fulfills our vision
     to move Third Point Re up the quality curve by adding diversified insurance lines
     to our existing business, thus improving returns on capital and reducing insurance
     volatility, expanding our investment strategy from a single manager model to
     reduce investment volatility, and creating critical mass to support both internal
     growth and future acquisitions. I am confident that this transaction will benefit
     both customers and shareholders of Third Point Re and Sirius.”

     Meyer (Sandy) Frucher, Non-Executive Chairman of the Board of Sirius Group,
     said: “This strategic business combination is the result of a lot of hard work and the
     collaborative efforts of the Sirius Group Board, management team and CMIH and
     is a win-win for both Sirius Group and Third Point Re. I would especially like to
     acknowledge and thank Kip Oberting and Gene Boxer for their dedication and




                                             -8-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 9 of 18 PageID: 9




     tireless efforts to ensure the successful resolution and conclusion of the firm's
     strategic review process.”

     Mr. Tan, Chairman of CMIG International Holding Pte. Ltd., said: “We think this
     is a terrific outcome that leaves a better, stronger competitor in the market. We are
     proud to continue as investors.”

     Terms of the Transaction

        •   Sirius Group shareholders will have the ability to elect one of three options
            as consideration for each of their shares: 1) $9.50 in cash per share; 2) 0.743
            of a Third Point Re share and a two-year Contingent Value Right (CVR)
            which, taken together, guarantee that on the second anniversary of the
            closing date, the electing shareholders will have received equity and cash of
            at least $13.73 per share; or, 3) an aggregate of $0.905 in cash, a fraction of
            a Third Point Re common share, a fraction of a Series A Preference Share
            of Third Point Re, 0.190 of a 5-year warrant issued by Third Point Re, and
            $0.905 aggregate principal amount of an upside share instrument issued by
            Third Point Re.
        •   China Minsheng Investment Group, Sirius Group’s majority shareholder,
            has agreed to select the third option and will receive $100 million in cash
            and approximately 58 million Third Point Re shares in addition to Series A
            Preference Shares, warrants, and other securities.
        •   Based on the closing price of Third Point Re stock on August 5, 2020, the
            transaction is valued at approximately $788 million.
        •   In addition, Third Point Re shareholders will be protected from up to $100
            million of net incremental COVID-19 related losses at Sirius Group
            incurred in certain circumstances for three years following the closing.
        •   China Minsheng Investment Group has also agreed to a 9.9% voting cap
            and standstill limitations that will eliminate for any historical SiriusPoint
            stakeholder concerns relating to Sirius Group's governance and access to
            capital markets.

     Approvals and Timing to Completion

     The agreement has been unanimously approved by both companies’ Boards of
     Directors. It is subject to approval by shareholders of both companies and
     customary regulatory approvals. Sirius Group's majority shareholder, CM Bermuda
     Limited, and its parent company, CMIG International Holding Pte. Ltd., have
     already entered into a binding agreement to vote in favor of the merger transaction,
     as has Mr. Loeb, as Third Point Re’s largest individual shareholder. Both parties
     have agreed to a customary lock-up of their shares following the closing.

     The transaction is expected to be completed during the first quarter of 2021.




                                             -9-
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 10 of 18 PageID: 10




Insiders’ Interests in the Proposed Transaction

       24.     Third Point insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Third Point.

       25.     Notably, certain Company insiders have secured positions for themselves with the

combined company. For example, pursuant to the Merger Agreement, defendant Sankaran will be

appointed President and CEO of the combined company, and the Company’s Chief Operating

Officer, David Junius, will be appointed Chief Financial Officer of the combined company.

Moreover, each of the defendant directors will serve on the board of the combined company

following completion of the Proposed Transaction.

       26.     Further, Third Point insiders stand to reap substantial financial benefits for securing

the deal with Sirius Group. For example, in connection with his employment as CEO of the

combined company, defendant Sankaran will be entitled to receive, among other forms of

compensation, the following equity awards: (i) a restricted share award with a grant date fair value

of $3,000,000 following the public announcement of the execution of the Merger Agreement; (ii)

a restricted share award with a grant date fair value of $5,500,000 following the closing of the

merger; (iii) an award of 400,000 options to purchase common shares, par value $0.01 per share,

of the combined company following the closing of the merger with an exercise price equal to the

higher of (x) $15.00 per share or (y) the closing price on the grant date; and (iv) an annual equity

award equal to 475% of defendant Sankaran’s annual salary during his employment term, the first

of which will be granted in calendar year 2021.

The Prospectus Contains Material Misstatements or Omissions




                                               - 10 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 11 of 18 PageID: 11




        27.     The defendants filed a materially incomplete and misleading Prospectus with the

SEC and disseminated it to Third Point’s stockholders. The Prospectus misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Share Issuance.

        28.     Specifically, as set forth below, the Prospectus fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Third Point’s, Sirius Group’s and the combined company’s financial projections;

(ii) the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, J.P. Morgan; and (iii) J.P. Morgan’s potential

conflicts of interest.

Material Omissions Concerning Third Point’s, Sirius Group’s and the Combined Company’s
Financial Projections

        29.     The Prospectus omits material information regarding Third Point’s, Sirius Group’s

and the combined company’s financial projections.

        30.     For example, the Prospectus sets forth that in arriving at its fairness opinion, J.P.

Morgan:

        reviewed certain internal financial analyses and forecasts prepared by the
        managements of Sirius and Third Point Re relating to their respective businesses,
        as well as the business plan and forecasts of the combined company resulting from
        the merger (the “Combined Company Business Plan”) prepared by the management
        of Third Point Re, which reflects the estimated amount and timing of the cost
        savings and related expenses and synergies expected to result from the merger. . . .

Prospectus at 120. The Prospectus fails, however, to disclose the forecasts contained in the

Combined Company Business Plan prepared by the management of Third Point, which reflects the

estimated amount and timing of the cost savings and related expenses and synergies expected to

result from the merger.




                                                - 11 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 12 of 18 PageID: 12




       31.     Additionally, with respect to the projections of Third Point and Sirius Group, the

Prospectus fails to disclose: (i) earnings per share (“EPS”); (ii) book value of equity per share

(“BVPS”); (iii) tangible book value of equity per share (“TBVPS”); (iv) dividend streams; and (v)

dividend streams that could be paid subject to leverage constraints.

       32.     The omission of this material information renders the statements in the “Unaudited

Prospective Financial Information” section of the Prospectus false and/or materially misleading in

contravention of the Exchange Act

Material Omissions Concerning J.P. Morgan’s Financial Analyses

       33.     The Prospectus omits material information regarding J.P. Morgan’s financial

analyses.

       34.     The Prospectus describes J.P. Morgan’s fairness opinion and the various valuation

analyses it performed in support of its opinion. However, the description of J.P. Morgan’s fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Third Point’s public stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on J.P.

Morgan’s fairness opinion in determining whether to vote in favor of the Share Issuance.

       35.     With respect to J.P. Morgan’s Public Trading Multiples analysis, the Prospectus

fails to disclose: (i) the individual multiples and metrics for each of the companies observed in the

analysis; (ii) Sirius Group’s EPS for the year ending December 31, 2021; (iii) Sirius Group’s share

price to BVPS as of June 30, 2020; (iv) Sirius Group’s share price to TBVPS as of June 30, 2020;

(v) Third Point’s EPS for the year ending December 31, 2021; (vi) Third Point’s BVPS as of June

30, 2020; and (vii) Third Point’s TBVPS as of June 30, 2020.




                                               - 12 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 13 of 18 PageID: 13




       36.     With respect to J.P. Morgan’ Selected Transaction Analysis, the Prospectus fails to

disclose: (i) the individual multiples and metrics for each of the transactions observed in the

analysis; (ii) Sirius Group’s EPS for the year ending December 31, 2021; (iii) Sirius Group’s BVPS

as of June 30, 2020; and (iv) Sirius Group’s TBVPS as of June 30, 2020.

       37.     With respect to J.P. Morgan’ Dividend Discount Model Analysis for Sirius Group,

Third Point and the combined company, the Prospectus fails to disclose: (i) the dividend streams

for the calendar years 2021E through 2022E for both Sirius Group and Third Point; (ii) the

dividend streams that could be paid during calendar years 2021E through 2022E subject to

leverage constraints; (iii) quantification of the inputs and assumptions underlying the discount

rates ranging from 10.75% to 11.75% and 13.00% to 14.00% for Sirius Group and Third Point,

respectively; and (iv) quantification of the terminal values for each of the analyses.

       38.     Without such undisclosed information, Third Point stockholders cannot evaluate

for themselves whether the financial analyses performed by J.P. Morgan were based on reliable

inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive

fairness opinion could be rendered in connection with the Share Issuance. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can

fully evaluate the extent to which J.P. Morgan’s opinion and analyses should factor into their

decision whether to vote in favor of or against the Share Issuance.

       39.     The omission of this material information renders the statements in the “Opinion of

J.P. Morgan Securities LLC, Financial Advisor to Third Point Re” and “Unaudited Prospective

Financial Information” sections of the Prospectus false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning J.P. Morgan’s Potential Conflicts of Interest




                                               - 13 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 14 of 18 PageID: 14




       40.      The Prospectus fails to disclose material information concerning the potential

conflicts of interest faced by J.P. Morgan.

       41.      The Prospectus sets forth:

       During the two years preceding the date of its opinion, neither J.P. Morgan nor
       its affiliates have had any other material financial advisory or other material
       commercial or investment banking relationships with Third Point Re or Sirius.
       J.P. Morgan anticipates that it and its affiliates will arrange and/or provide
       financing to Third Point Re in connection with the merger for customary
       compensation.

Id. at 126. The Prospectus fails, however, to disclose the amount of compensation J.P. Morgan

expects to receive in connection with arranging and/or providing financing to Third Point in

connection with the merger.

       42.      Additionally, the Prospectus fails to disclose the specific details of all discussions

pertaining to J.P. Morgan and its affiliates arranging and/or providing financing to Third Point in

connection with the merger, including who participated in all such communications, when they

occurred and their content.

       43.      Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       44.      The omission of this material information renders the statements in the “Opinion of

J.P. Morgan Securities LLC, Financial Advisor to Third Point Re” and “Background of the

Transaction” sections of the Prospectus false and/or materially misleading in contravention of the

Exchange Act.

       45.      The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Prospectus. Absent disclosure of the foregoing material information prior to




                                                - 14 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 15 of 18 PageID: 15




the stockholder vote on the Share Issuance, Plaintiff and the other stockholders of Third Point will

be unable to make an informed voting decision in connection with the Share Issuance and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       46.     Plaintiff repeats all previous allegations as if set forth in full.

       47.     During the relevant period, defendants disseminated the false and misleading

Prospectus specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       48.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Prospectus. The Prospectus was

prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted

material facts, including material information about Third Point’s, Sirius Group’s and the

combined company’s financial projections, the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the Company’s financial advisor, J.P.

Morgan and J.P. Morgan’s potential conflicts of interest. The defendants were at least negligent

in filing the Prospectus with these materially false and misleading statements.

       49.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder would consider them important in deciding how to vote on the

Share Issuance.




                                                 - 15 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 16 of 18 PageID: 16




       50.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       51.     Because of the false and misleading statements in the Prospectus, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                  Claims Against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

       52.     Plaintiff repeats all previous allegations as if set forth in full.

       53.     The Individual Defendants acted as controlling persons of Third Point within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Third Point, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Prospectus filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Prospectus at issue contains the unanimous




                                                 - 16 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 17 of 18 PageID: 17




recommendation of each of the Individual Defendants to approve the Share Issuance. They were,

thus, directly involved in the making of the Prospectus.

       56.     In addition, as the Prospectus sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Prospectus purports to describe the various issues and information that they

reviewed and considered—descriptions the Company directors had input into.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Third Point’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Third Point, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Share Issuance, unless and until defendants

               disclose and disseminate the material information identified above to Third Point

               stockholders;




                                                - 17 -
Case 2:20-cv-15555-MCA-LDW Document 1 Filed 11/04/20 Page 18 of 18 PageID: 18




      B.     In the event defendants consummate the Proposed Transaction, rescinding it and

             setting it aside or awarding rescissory damages to Plaintiff;

      C.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

             as well as SEC Rule 14a-9 promulgated thereunder;

      D.     Awarding Plaintiff the costs of this action, including reasonable allowance for

             Plaintiff’s attorneys’ and experts’ fees; and

      E.     Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

 Dated: November 4, 2020                              WEISSLAW LLP


                                                By /s/ Mark. D. Smilow
                                                   Mark. D. Smilow
                                                   Richard A. Acocelli (to be admitted pro hac
                                                   vice)
                                                   1500 Broadway, 16th Floor
                                                   New York, New York 10036
                                                   Tel: (212) 682-3025
                                                   Fax: (212) 682-3010
                                                   Email: msmilow@weisslawllp.com

                                                      Attorneys for Plaintiff




                                             - 18 -
